Citation Nr: 0024338	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-19 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The veteran, who had active service 
from June 1981 to June 1985, appealed that decision.


FINDINGS OF FACT

1.  The veteran's left shoulder and thigh were injured in a 
January 1983 hit-and-run accident.

2.  The veteran's May 1985 separation examination report did 
not note any abnormality of the upper extremities or spine; 
the veteran denied recurrent back pain or a painful or 
"trick" shoulder at the time of an October 1987 physical 
examination report.

3.  The veteran has not submitted medical evidence that would 
reflect that he currently has a chronic left shoulder 
disorder.

4.  The veteran has not submitted medical evidence that would 
reflect that any current diagnosis of a low back disorder, 
including disc bulging, is the result of the in-service 
accident.








CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a left 
shoulder disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim for service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  However, the threshold question in 
any claim for VA benefits is whether the claim is well 
grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Alternatively, a claim may be well grounded based 
upon the application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

An automobile struck the veteran in a January 1983 hit-and-
run accident during his active service, resulting in injuries 
to his left shoulder and thigh.  His left arm had tenderness 
and erythema, but it displayed full range of motion over the 
lateral aspect.  A 10-by-20 centimeter contusion of the thigh 
was present, but no fractures were noted on X-ray.  No 
reference to a low back injury is contained in service 
medical records surrounding the accident.  He was given ice 
compresses, Tylenol #3 and bed rest for treatment.  Follow-up 
treatment was not provided.  The veteran's May 1985 
separation examination report did not note any abnormality of 
the upper extremities or spine.  In an October 1987 physical 
examination for naval enlistment purposes, the veteran denied 
recurrent back pain or a painful or "trick" shoulder; he 
gave a history of a broken left collar bone in a 1977 
skateboard accident.  The clinical evaluation with respect to 
the spine and upper extremities was normal, and the veteran 
was considered fully qualified to participate in Naval 
Reserve training.

Other post-service medical records reflect complaints of back 
pain.  While a detailed recitation of each complaint is not 
required here, the Board does note that in an August 1991 
United States Postal Service physician's report, the veteran 
sought medical leave from that employer as a result of severe 
back pain that he reported began in July 1991.  The veteran 
denied that the pain was a result of an on-the-job injury; he 
was diagnosed with back strain.  The veteran indicated that 
he was disabled as a result of pain from July 1991 to August 
1991.  Subsequent Postal Service physicians' reports, 
including ones dated October 1993 and February 1996, disclose 
numerous reports to his employer that the veteran injured his 
low back while on the job.  

Other medical evidence related to the veteran's low back pain 
incorporated in the claims file includes a September 1991 CT 
scan report of the lumbar spine, which revealed a mildly 
bulging disc between the L4 and L5 vertebrae, as well as a 
diffuse disc bulge between the L5 and S1.  An MRI report 
dated in March 1998 noted mild diffuse disc bulge at the L4-5 
vertebrae level.  

Post-service medical evidence pertaining to the left shoulder 
includes a September 1989 treatment record from Sinai 
Samaritan Hospital which reflects that the veteran injured 
his left should while playing football.  He was diagnosed 
with a possible rotator cuff tear.  The following month the 
veteran sought follow-up care at the Herrington Clinic, where 
he was diagnosed with possible traumatic tendinitis.  

The veteran articulated his central contentions in a December 
1998 hearing before an RO hearing officer and at a June 2000 
hearing before the undersigned Member of the Board sitting at 
the RO.  His testimony at both hearings was substantially the 
same.  He testified that he was injured in January 1984, not 
1983; the service treatment provider inadvertently wrote down 
the wrong year.  The veteran stated that he was running on 
the road the day he was injured, and that while running, he 
heard an automobile approaching quickly from behind, and the 
vehicle intentionally hit him.  The veteran also said that as 
a result of the collision, he was propelled into the air, 
with his left shoulder hitting the windshield, and that he 
finally landed on the ground on his back.  He stated that he 
was on the ground for several minutes, and that another 
serviceman helped him return to the ship, where he was 
transported to the Emergency Room at Pearl Harbor.  

The veteran also explained that the reason he did not seek 
additional treatment for ongoing complaints of pain was that 
a corpsman was a friend that provided him with analgesics.  
The veteran stated that the reason he did not seek medical 
attention between 1985, when he separated from service, and 
1991 was a lack of medical insurance.  The veteran testified 
at his Board hearing in June 2000 that physicians had not 
told him that the cause of his back problems was his in-
service accident.  Finally, the veteran testified that his 
left shoulder was painful.  At the time of his June 2000 
Board hearing, the veteran submitted a statement from friends 
that related that he always complained of back and knee pain 
since his in-service accident.  

After reviewing all the evidence, the Board finds that the 
veteran's claims for service connection are not well 
grounded, and must be denied on this basis.  In this regard, 
the Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  Towards this end, although the veteran has 
related current complaints of pain of a left shoulder 
disorder at hearings, he has not submitted evidence of a 
current chronic disorder of the left shoulder.  The evidence 
in the claims file reflects that the most recent diagnosis of 
any form of a left shoulder disorder was in 1989, and the 
records do not necessarily reflect that the veteran's 
complaints then were of a chronic nature.  In the absence of 
evidence of a claimed disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
As the veteran has not submitted evidence that he currently 
has a chronic left shoulder disorder as a result of his 
documented in-service accident, the Board finds that this 
claim is not well grounded.

As to the veteran's claim for service connection for a low 
back disorder, there is no medical evidence that he injured 
his back at the time of the accident.  Service medical 
records reflect only the left shoulder and thigh were injured 
in the accident; service medical records are silent as to any 
injury to the back, and indeed, the veteran's spine was noted 
to be normal at the time of his May 1985 separation 
examination.  Most compelling, however, is that no medical 
professional has established any form of nexus or 
relationship between the veteran's in-service accident and 
his post-service low back disorder.  He has testified, for 
example, that doctors had not related his back problems to 
injury in service.  Only the veteran has related a cause and 
effect relationship, but as a layperson, he is not competent 
to provide a medical opinion, such as an opinion on medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

Parenthetically, it appears that the veteran has consistently 
informed his employer and treating physicians that his back 
problems have been the result of on-the-job injuries.  In any 
event, the absence of a medical nexus between the veteran's 
in-service injury and currently diagnosed disorders of the 
back, including disc bulging, the veteran's claim for service 
connection for a low back disorder is likewise not well 
grounded.  As to the recollections of friends concerning on-
going back complaints after service, medical evidence would 
also be required to link a current disability to such 
continuity of symptomatology and well ground the claim under 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 
(1997).  

VA has no duty to assist in the absence of a well-grounded 
claim.  The veteran, however, may apply to reopen his claim 
at any time with new and material evidence. has been informed 
of the evidence required to establish well-grounded claims of 
entitlement to service connection.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997); 
Epps, 126 F.3d at 1468; Grivois v. Brown, 6 Vet. App. 136, 
140 (1994).  Essentially, to well ground the claim, he would 
need medical evidence linking current left shoulder and low 
back disabilities to the injuries in service.  


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a low back disorder is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

